 

eee te Ne Yoru feloe RHO 3 a B/S ~
ecinc ui ficer White, OT icey Jang PDs

Y D) ~ a —-

ricer Tohy We, Off cer Jahn eng GAM
‘mina Coort oF the City oF Now Oy
on County) Supreme Court of fhe Seer ‘|
I New York’: Bronx Hal! of Justice ) Stqte; -
r New York, NYPD 47m FeciteO CS BR
VISION Newt ork, Sate inspector Genera/s

te INew York Ketorniey. Genera OF ice,
iS Anh

 
  
    
 

 

 

 

 

9
7
?

 

 

hondg Darsiwell, Allison Riese ADA,
Vi ene, peas Board) , Dronx D sti
Horne ronxBar Assacigd/y
N ne Cif | ill Liberty an Ny New ory
vil Compt cle Scott N. Str rine p, Oitice
the New York City compte pe
‘imina| Courthvsa nestor enneth
lelton) Ney Yb, HL City Lompbra\ley Char

aste|| 10 and Pronk Calnty Centry\ Book tha .

 

 

 

 

 
 

died UA bhcurlentS RpSTRAbo! Book 2 ot |

Statement of Facts

On WI9]2019 Robert W. Sohnson was
Arrested fv) Officer White and Oficer G ane
Doe of the 47 Rrecinct inthe Prony) —
New wi W ith N ho warrant or just feqSans |
aNer for arrest. RoberE W.Sehnson was
0 vead see Right S and U.S,
constitution) ghits for aryest fA the
WS det we a cbs and Robert Whebhy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

an
Faced ih q a jute oar. Ren 1 Toho

> pat Feisked ie Fee of Fi

ne vat cers, ppuk oni, :

 

ny and 8 in
meee a Ser i ‘
of the voy 2 WF wie f cid ters

Vec\n

4 ngerprinited and photo Sith a 1
 

Bronk cl Book is 45 oi fy'at f riskec

Photo \.}'P ) Yuri iz € Tr
excvn rand best’ (one nee) eta
ones ing a juncdmn fart qlole |
ey are and was den No food ay
dri ) Ges ned ry icia{ Cl Clerk

ad gh Given No Fair h bar Ng tor allege
\Ges and celensed Wh J
OCUMEN Tans 9; feed (4) NOUC

 

 

 

 

 

 

 

 

false arrest ) cruel and’ in ISUG

and wrongtul aetaiinnent.
my I) 2020 Sobedt Wl Phu

. Fa ho
fl ail “ er oo je b cave Mme fee . 7
ftp 7 15 BS

6)

a ish

  

CATHLEEN A POLIZZ1
ic - State-of Ne

 
 

 

Ca 1:20-cv- ume
se 1:20-cv-01368-UA Document 2 Filed 02/14/20 Page 4 of 13

Criminal Court
Of the
City Of New York

 

Bronx County
265 E. 161" Street

Bronx, NY 10451
Tele- 718-618-2467
Fax - 917-522-4846

TO WHOM IT MAY CONCERN:

Re: Cokknser \ (O2BCL Date of Birth: 4). he (ASF

—

 

Arrest Number/ CCN: \ | DO

Docket # , WN eC ;
Date of Arrest: (2-14 ~~ © | 4

e —<e/detendant that you-requested information about has been adjourned/ disposed of by
reason of:

\ No Public Record

Ind/Case#

 

 

 

 

Contact: Supreme Court of the State of New York
Bronx Hall of Justice
265 East 161“ Street 2"! Flr
Bronx, N.Y. 10451

Not Docketed--Our records indicate that the above arrest was Non-Processed and No Criminal
charges were filed with this arrest.

Case adjourned to Part .

 

Warrant ordered on:

 

_

Xone Re Choy Wed
Di (V- 23-2014

Name Date

 
 

” Case 1:20-cv-01368-UA. Documen t2 Filed 02/14/20 PageSof13

RoecR\ A. << SON
ARREST DATE 1214} 19. oo

oo Ddistric ot Atorney Seleroncete
ey ng) oe Oy ADA Allison Riese}.

“\N TEANAL AFAR 20\9- Ht

T. ve Phone IKG0-34|-2272 | iter MTeirs tone HK,
2\2-7 Th BO]

rr Ay _\ PIN A cm

 

 

 

 

 

 

 

D Koper v We Jo (aon | NYAG Sabwission

4£ \-\23795652. + Poblic nerty Dureay,

lo. Rohert W. Johnson 4 Fed] d compiq int

en 12/20/19 with the inspector cords
OFF Ice,

7 USDC WDNY Accession RG 2) FY IT
Number 033 > Bo 34. Archivedon
53)el|201 ASDC NDNYs 9:10-CVS7ZMMH
GL 5 USDC NDC } 3.9-CV-5789-5K
 

 

1 Centre Street

W% New York City Comptroller New York, NY 10007

ES Scott M. Stringer
: Form Version: NYC-COMPT-BLA-PI1-M

Personal Injury Claim Form

Claim must be filed in person or by registered or certified mail within 90 days of the occurrence at the NYC |
Comptroller's Office, 1 Centre Street, Room 1225, New York, New York 10007. It must be notarized. If claim is |
not resolved within 7 year and 90 days of the occurrence, you must start legal action to preserve your rights.

TYPE OR PRINT [
1, |
jam filing: Xon behalf of myself. “4
. lanes behalf of sameone else. If on someone else's
-’ behalf, please provide the following information. C Attorney is filing. |

 

Last Name: Ty OH Sa NV Attorney Information (If claimant is represented by attorney)

First Name: ~ PRE OT \ Ni ) Firm or Last Name:
; is AY

 

 

 

TT >
Relationship to (fC Firm or First Name:
the claimant: NM ISA 1! Address:

. Address 2:

City:

State

Zip Code:

Tax ID:

Phone #:

Email Address:

 

 

 

 

Claimant Information \

*Last Name:
*First Name:
Address:
Address 2;
City:

 

Zip Code:
Country:

Date of Birth: O27. Format: MM/DDAVYYYY
Soc, Sec. #

HICN:
(Medicare #)

Date of Death:
Phone:

Email Address:

com

 

Occupation:
City Employee? (Yes G{No A
Gender’ sR Male OFemale (Other. /

* Denotes required field(s). Page 1 of 5
 

Case 1:20-cv-01368-UA. Document 2 Filed 02/14/20 Page 7, of ke
Office o

  
   
 

; 1 Centre Street
ae Sri yp New Yo nk City 60 mptroller New York, NY 10007
Sect Cake SC ott M. Stringer
Sa Btn

Thain ce. wher e the: clai aima Aras —— Bo ne LALIT ne SUL ee wie LEST. Wane TMI Io

 

 

 

 

 

 

 

 

 

 

 

*Date of Incident 7 Y Af i Fo rmat: MM/DD/YYYY

Time of Incident: eh abe Format: HH:MM AM/PM _
rides [DIS [RSE ST

Bronk Crimi ng| Coup Address 2: oo er

“Location of > iD \te| == ST, City: BR C ‘y XX

Incident: Rony, NY 1045 | State: ' | a NK
Boroug

PC]

 

 

 

 

 

ae
f the New York City Comptroller

 

ae Jon (2h 209 was false drvested,
sr |SekUally assquited by (2) male ie

Officers ond deni leg q| q|
Lye ON Coun ny ned es Associqt iy

 

 

 

 

 

' if more room is

 

 

 

 

 

 

 

 

With- rene expan cions ovel

tO. Rahet \W. Tahnson,

 

 

 

 

 

The items of

damege orice | Shigck of Consclence * 410 Billion Vollars ;

seme teat be Ph ysical Anguish ; #200 Million
aaa" Dollars “future Hema 2 Physka|

Anguish 5 300 Millioiy.

 

 

 

* Denotes required field(s). , Page 2 of 5
 

 

 

 

 

Case 1:20-cv-01368-UA Document 2 Filed 02/14/20 Page 8 of 13
ce

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1st Treatment Date: | 2 12, [20 ig Format: MM/DD/YYYY
Hospital/Name: f IN vir \Al Lf [ . |
Address: ys ae. RQ ROAD WAY ; FL é | 7
Address 2: - = l va

ox = | New York

State: | \/

Zip Code: Oad 4 ;

Date Treated in Format: MM/DD/YYYY
Emergency Room: Mf | AL ome

 

 

 

Was claimant taken to hospital by an ambulance? CrYes Kis CNA

Employment Information (If claiming lost wages)

Employer's Name:

Address

 
  
  
 
   
 
    

Address 2:
City:
State:

Work Days Lost:

Amount Earned
Weekly:

Treating Physician Information

 

Last Name:

 

First Name:
Address:
Address 2:

 

 

 

City:

 

 

State:

 

 

Zip Code:

 

 

 

* Denotes required field(s).

of the New York City Comptrafler
1 Centre Street \
New York, NY 10007

 

Page 3 of 5
 

 

  

~ Last

 
  

Witness 1 Information

Last Name:
First Name:
Address
Address 2:
City:

State:

Zip Code:

Witness 2 Information

Last Name:
First Name:
Address
Address 2: |
City:

State:

Zip Code:

Witness 3 Information

 

me:
First Name:
Address
Address 2:
City:

State:

Zip Code:

* Denotes required field(s).

VE New York City Comptroller
# Scott M. Stringer

Page 9 of 13
Office of the New York City Comptroller

1 Centre Street
New York, NY 10007

Case 1:20-cv-01368-UA Document 2. Filed 02/14/20

Witness 4 Information

 

 

 

 

 

: Last Name:
/ ff /\ First Name:
\ | \ Address
\ | A. Address 2:

 

 

 

 

Io\ | \ City:
jp 3

BG State:
Zip Code:

Witness 5 Information

 

 

 

 

 

 

 

 

 

 

Last Name: { A.

i \ First Name: \
K Address \ \ |
|

 

 

 

 

 

 

 

 

 

 

 

 

 

\ | V City:

State:

 

Fe

 

 

 

 

Address 2: ' \ +
|

 

 

\ Zip Code:

 

 

 

 

Witness 6 Information

 
  
  

Last Name:

       
 

First Name:
Address
Address 2:
City:
State:
Zip Code:

  
   
   
   
   

Page 40f5

 

  
   

 

ay
 

 

Case 1:20-cv-01368-UA Document 2 Filed 02/14/20 Page 10 of 13
/ aes, Office of the New York City Comptrofler

  
 

1 Centre Street

“4/& New York City Comptroller New York, NY 10007

Scott M. Stringer

Complete if claim involves a NYC vehicle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner of vehicle claimant was traveling in Non-City vehicle driver
Last Name: bon Last Name:
First Name: First Name:
dd Pay ft -
Address ol | Laconig fue. Address
Address 2: , Address 2: uf 4 {\
cy ron ci Ey
— a * a
State: KI V [Eh State: \
; To
Zip Code: [A iL { f Zip Code: ;
i— (os |
Insurance Information Non-City vehicle information
Insurance Company Make, Model, Year |
Name: of Vehicle: \ (.
Address Plate #: | | / ~
7 ft ?
Address 2: VIN #: /
City: City vehicle information
State:
Plate #:
Zip Code:
Policy #
olicy4
Phone #: City Driver Last
Name:
Description of C: Driver Passenger City Driver First
claimant: | . a Name:
CyPedestrian (7: Bicyclist
C) Motorcyclist. (2) Other .
*Total Amount aD Format: Do not include "$" or ",”.
Claimed: om 4
Date / i ' Signature of Chimant ¥ NV al {
State of New York |

County of
L , being duly sworn depose and say that | have read the foregoing
NOTICE OF CLAIM and know the contents thereof: that same is true to the best of my own knowledge, except as to the matter here stated

to be alleged upon information and belief, and as to those matters, | believe them to be true.

Sworn before me this day

 

Signature of
Claimant. Signature of notary,

* Denotes required field(s). . Page Sof
 

CERT FICHE TF SERVICE
ey tt sgt ke

sper yed Vi] Covey

UPO/ cs crelge Lif r Ap plicg Chon

ost,

 

 

 

 

 

 

 
 

 

“Case 1:20-cv-01368-UA Document 2_ Filed 02/14/20 Page 12 of 13
18.44 (Rev. 08/16) CIVIL COVER SHEET

The JS 44 civil cover shect and the information contained herein neither replace nor supplement the filing and servicc of pleadings or other papers as required by law, cxccpt as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORAL) 1

I. (a) PLAINTIFFS | | DEFENDANTS New \ p F |
Rovert. W W. Johnso y | De Ye York oLg Lp hoe

|

(b) County of Residence of First Listed Plaintiff p } ty x County of Residence of First Listed Defendant roy » a
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY} i

|

I

 

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT GF LAND INVOLVED.

C) Attomeys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
¥

Robert WW. Johnson. 3245 Fich Ate. ;
AeTi Anny big | N/ A

 

 

 

 

 

 

 

 

 

 

 

 

  
 
 
   
 
 

    

 

 

 

    
  

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

II. BASIS OF TURISDICTION Place an "Xin Oke Box Only) 1. CITIZENSHIP OF PRINCIPAL PARTIES (Place qn "X" it One Box for Plaintiff |
(For Diversity Caxes Only) , aid One Box for Defendant) |
ol us. Goverment O13) Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Nora Party) Citizen of This State a1 © {Incorporated or Principal Place o4 o4
of Business In This State
% U.S. Government 4 Diversity Cilizen of Another State GO 2 11 2 Incorporated ane Principal Place o5 5
Defendant (Indicate Citizenship of Parties in item [1D of Business In Another State
Citizen or Subject of a oj O 3 Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only} Click here for: Nate of Suit Code Descriptions,
L CONTRACT. i TORTS FORFEITURE/PFENALTY BANKRUPTCY OTHER STATUTES ]
G 110 Insurance PERSONAL INJURY PERSONAL INJURY = |CO) 625 Drug Related Seizure O 422 Appeal 28 USC 158 1 375 False Claims Act
O 120 Marine 0 310 Airplane 0 345 Personal Injury - ' of Property 21 USC 881 | 423 Withdrawal 6 376 Qui Tam (31 USC
O 130 Miller Act 7 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 0 367 Health Care/ : OF 400 State Reapportionment
CO 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical | FROPERTY RIGHTS GO 410 Antitrust
& Enforcement of Judgmeut Slander Personal Injury 17 820 Copyrights 430 Banks and Banking |
OF 151 Medicare Act (0) 330 Federal Employers" Product Liability OF 830 Patent Q 456 Cammerce
O 152 Recovery of Defaulted: meade Liability CO 3468 Asbeslos Personal O 840 Trademark O 460 Deportation |
Student Loans “* “FO 340 Marine Injury Product O 470 Racketeer Influenced and
Excludes Veterans), , 1 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Otganizatians '
OF 183 Recovery of Overpayment Liability PERSONAL PROPERTY |0 716 Fair Labor Standards 1 861 HIA (1395f8) OF 480 Consumer Credit
——— oF Veteran's Benefits —] -E)-350-Maoter Vehicle J -70_O ther Fraud ACE O-862-8 mg-(923}-——_ E496 Cable Sat ATH
0 160 Stockholders’ Stilts’ be (1 355 Motor Vehicle O 37! Truth in Lending CQ) 720 Labor/Management Cl 863 DIWC/DIWW (405(g)) | 850 Scourities/Commodities/
CO 190 Other Coniract<. * : Product Liability OC) 380 Other Personal Relations 1 864 SSID Title XVT Exchange
O 195 Contract. Prodyé 7 360 Other Personal Property Damage 0 740 Railway Labor Act 101,865 RST (405(g}) OF 890 Other Statutory Actions
OF 196 Franchise’, Injury 0) 385 Property Damage 1 751 Family and Medical (891 Agricultural Acts ~*
Foe! 01 362 Personal Injury - Product Liability Leave Act © 893 Environmental Matters, *
Medical Malpractice 790 Other Labor Litigation O 895 Freedom of Inform:
CIVIL RIGHTS PRISONER PETITIONS |01 79! Employee Retircmentggs FEDERAL TAX SUITS pial
0 210 Land Condemaation Rs40 Other Civil Rights Habeas Corpus: Income Security Act loa
01 220 Forcelasure . 441 Voting 0 463 Alien Detainee Procedure ~~
(1 230 Rent Lease & Bjectme 0 442 Empleyment G 310 Motions to Yacate ppealof
0 240 Torts ta Land 443 Housing/ Sentence :
C1 245 Tort Product Liability © < Accommodations 0 530 General of
O 290 All Other Real Property CO 445 Amer. w/Disabilities -|( 535 Death Penalty IMMIGRATION i
Employment Other: 1 462 Naturalization Appl yO
O 446 Amer. w/Disabilitics -] 0 540 Mandamus & Other | 465 Other Immigration “
Other O $50 Civil Rights Actions
O 448 Education C1 555 Prison Condition FFICE
OC 560 Civil Detainee - | f
Conditions of
Confinement
V.-ORIGIN (Place an "X" in One Box Only)
1 Original (12 Removed from O 3. Remanded fom (4 Reinstated or © 5 Transferred from 1 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) “uty Transfer Direct File

% epee under 5 1g3 [* filing (Do not cite aris iy -
"ealce hecest, Cyl Rights Viola Lions, Malesta te fovy By (iit if

VIL. REQUESTEDIN OO Aes Tr TTS {SA CLASS ACTION \/ DEMANDS 199 TI aps YES only if dethanded in Cgfmplaint:
i, Uf

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F R.Cv.P. JURY DEMAND: Jess No
VILL RELATED CASE(S)

IF ANY See insrwetiens op a __DOCKETNUMBER -
DATE 02 107/2020 "Loodt Ul F RECORD
FOR OFFICE UfE ONLY LY x 7] ver? |

RECEIPT # ; AMOUNT APPLYING [FP JUDGE MAG. JUDGE
 

Case 1:20-cv-01368-UA Document 2 Filed 02/14/20 Page 13 of 13

 

 

   

 

 

 

 

Laue
aN is) A SHEE:
Naser M Ok:
